PER CURIAM.
The petition for enforcement will be granted except to the extent it orders the respondents to reimburse the employees of Jones-Tompkins for all fees, dues and other money which they have been required to pay to Local 501 “by virtue of the illegal union security and hiring hall provisions and the unlawful hiring practices pursuant to the contract with Associated General Contractors which the board found in effect constituted a closed shop.”
It is our belief that the evidence in support of the provisions of the order on which we decline enforcement is just too weak to support it, regardless of the outcome of Local 357, International Brotherhood of Teamsters, etc., v. N. L. R. B., 107 U.S.App.D.C. 188, 275 F.2d 646, certiorari granted 363 U.S. 837, 80 S.Ct. 1610, 4 L.Ed.2d 1723. Cf. N. L. R. B. v. Mountain Pacific Chapter, 9 Cir., 270 F.2d 425. If we thought the facts were as strong here as in Teamsters, supra, we recognize we should withhold decision.